UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6284


MICHAEL FARROW,

                  Petitioner - Appellant,

          v.

WARDEN TRACY JOHNS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-hc-02146-FL)


Submitted:   June 17, 2010                       Decided:   June 25, 2010


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Farrow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael   Farrow,         a     federal      prisoner,    appeals     the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.                We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons stated by the district court.                    Farrow v. Johns, No.

5:09-hc-02146-FL (E.D.N.C. Feb. 11, 2010).                      We dispense with

oral   argument   because      the       facts    and   legal     contentions    are

adequately    presented   in    the       materials      before    the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           2